DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.


Double Patenting
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5 of copending Application No. 17/099,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 1,5 the copending application 17/099,203 discloses in its claim 1 a WTRU is configured with a transceiver and a processor to perform  wireless communication with an associated base station via primary cell; receive a message via shared channel of the 
Even though the claimed limitation of the pending application refers to a base station  transmits a message via a primary cell identifying a DL channel of a non-primary cell associated with the same base station while the claimed limitation of the copending application refers to a WTRU receives via a primary cell a message identifying a DL channel of a non-primary cell associated with the base station; but they  both refer the same subject matter of instructing a WTRU to receive a message via a DL shared channel of a non-primary cell from the same base station.
Therefore, it would have been obvious to one skilled in the art to believe that both of the copending application ‘203 and the instant application 17/099,213 refer to the same subject matter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In claims 2,6 the copending application ‘203 discloses in claim 2 wherein the message is transmitted over a shared downlink channel via the primary cell, and wherein the information identifying the plurality of non-primary cells is control information.
In claims 3,7 the copending application ‘203 discloses in claim 3 wherein the shared downlink channel is one of a plurality of shared downlink channels of the primary cell.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
s 1-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cheng et al. (US Pat.7,848,290).
In claims 1,5 Cheng et al. discloses a Base station comprising a wireless transceiver; and a processor, wherein the wireless transceiver and the processor cause the base station (see fig.1; col.1; lines 30-35; a base station transceiver (BTS)  is well-known in the art to include a transceiver  and processor. The Base station Transceiver (BTS) serves a Ms moving from cell A ( primary cell) to cell B ( non-primary cell) under) to:
perform wireless communications with a primary cell associated with a base
station (see col.1; lines 30-42; prior to switching, cell A (primary cell) sends data frames to the MS via forward shared channel);  
transmit a message via a shared channel of the primary cell to the WTRU, wherein the  message includes information identifying a plurality of non-primary cells associated with the base station (see col.2; lines 20-40; the BTS or controller switches the transmission of data packets from the serving cell A  to the second target cell B); and transmit to the WTRU data over a downlink channel of at least one of the identified plurality of non-primary cells associated with the base station identified by the message ( see col.2; lines 35-38; the target cell B transmit data packet to the MS via the target cell B. It is noted in col.2; lines 56-58; the data packets may be transmitted from the cells to the MS on a forward shared channel).

information identifying a plurality of shared downlink data channels of the non-
primary cell (see col.3; lines 4-9; the indication to switch the cell may be a Walsh code cover of the target cell B).
In claims 2,6 Cheng et al. discloses wherein the message is transmitted over a shared downlink channel via the primary cell (see col.2; lines 56-58; the data packets may be transmitted from the cells to the MS on a forward shared channel), and wherein the information identifying the plurality of non-primary cells is control information (see col.3; lines 1-8; the BTS determines an indicator to switch the cell which may include Walsh code cover of the target cell B).
In claims 3, 7 Cheng et al. discloses the shared downlink channel is one of a plurality of shared downlink channels of the primary cell (col.1; lines 38-43; prior to switching, cell A sends data frames to the MS via a Forward shared channel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terry (US Pat.7,212,824; Channel Switching for Support of Multimedia Broadcast and Multicast services).
Legg et al. (US Pat.6,414,947; Communication Network and Method of Allocating Resource Therefor). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/HANH N NGUYEN/
Primary Examiner, Art Unit 2413